Citation Nr: 0708523	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran contends that he developed PTSD, 
due to his experiences in the Air Force in Vietnam.  He 
testified that while he was stationed in the Philippines, he 
was required to periodically fly to various places in 
Vietnam, and that he, his plane and/or the base to which he 
had flown came under fire.  

VA outpatient treatment records include PTSD among the 
veteran's diagnostic assessments.  Therefore, for current 
purposes it may be concluded he has PTSD.  The veteran's 
service personnel records show he was stationed in the 
Philippines from June 1970 to August 1971, with the 463 Orgn. 
Maintenance Squadron as an aircraft mechanic.  These records 
are obviously incomplete, however, since they do not show any 
service in Vietnam, yet his service medical records reflect 
treatment in Vietnam.  

Given this, and since the veteran's description of the 
circumstances giving rise to his claimed stressors appear 
consistent with what one would anticipate occurring to an 
individual assigned to repair aircraft during an armed 
conflict, additional development should be undertaken to 
corroborate the claimed stressors.  Thereafter, the veteran 
should be examined to ascertain whether he meets the criteria 
for a diagnosis of PTSD, based on any claimed stressors.  

Under the circumstances, the case is REMANDED for the 
following action:

1.  The appropriate entity should be contacted, and 
asked to provide copies of any record reflecting 
the activities of the U.S. Air Force 463rd Org. 
Maintenance Squadron during the period from June 
1970 to August 1971, as would show whether aircraft 
mechanics within that unit periodically traveled 
from the Philippines to Vietnam to perform their 
duties and whether any of the aircraft used to 
transport such unit members came under fire, either 
in the air or at the bases at which they landed in 
Vietnam.  

2.  Next, copies of the records of the veteran's VA 
psychiatric treatment dated after April 2005 should 
be associated with the claims file. 

3.  Thereafter, the veteran should be scheduled for 
a psychiatric examination for VA purposes in order 
to ascertain whether he meets the criteria for a 
diagnosis of PTSD.  The claims file should be 
provided to the examiner to give that person an 
appropriate context, and in the event the veteran 
is diagnosed to have PTSD, the stressful event(s) 
which provide a basis for the diagnosis should be 
fully described.  

4.  After ensuring any additional development is 
accomplished as may be logically indicated as a 
result of the actions taken in the previous 
paragraphs, the claim should be re-adjudicated.  If 
the decision remains adverse, the veteran and his 
representative should be provided a supplemental 
statement of the case, and given an opportunity to 
respond before the matter is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


